      Case 2:18-cv-02329-DDC-KGG Document 14 Filed 10/08/18 Page 1 of 17




                               UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS


  SCOTT MOORE,                                       )
  JAMES LONG, AND NANCY                              )
  PERRY, on behalf of themselves and all             )
  others similarly situated,                         )
         Plaintiffs,                                 )      Case No. 2:18-cv-02329
                                                     )
        v.                                           )
                                                     )
  KRIS KOBACH, in his individual                     )
  capacity and official capacity as                  )
  the Secretary of State of Kansas,                  )
        Defendant.                                   )
                                                     )




     PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO
                                DISMISS

    Plaintiffs, through their counsel, file this response in opposition to Defendant Kris Kobach’s

Fed. R. Civ. P. 12(b)(6) motion to dismiss their complaint for failure to state a claim. For the

reasons set forth below, Plaintiffs respectfully request that this Court deny Defendant’s motion in

its entirety.


                                   STATEMENT OF THE CASE

    This case concerns Kansas Secretary of State Kris Kobach’s reckless dissemination of

Kansas voters’ sensitive personal information in violation of the Fourteenth Amendment’s

privacy protections and the Kansas Public Records Act. Secretary Kobach falsely identified

Plaintiffs as possible double registrants because they share a name and date of birth with voters

in Florida. While investigating whether Plaintiffs voted in Florida, Secretary Kobach exposed

                                                 1
     Case 2:18-cv-02329-DDC-KGG Document 14 Filed 10/08/18 Page 2 of 17




their confidential information to the public. Secretary Kobach continues to use unreliable voter

fraud detection methods to tag people with common names as illegal voters. Additionally,

Secretary Kobach maintains reckless information transmission methods to communicate private

voter information to other states while investigating double registration. Plaintiffs filed this

putative class action to enjoin Secretary Kobach from transmitting their confidential voter

information through unsecure methods and to seek civil penalties under Kansas state law for past

disclosures.

       Secretary Kobach filed a Motion to Dismiss (Doc.11) and Memorandum in Support (Doc.

12) arguing that there is no constitutional right to informational privacy. This position not only

conflicts with decades of Supreme Court and Tenth Circuit precedent, it contradicts Leiser v.

Moore, 2018 U.S. App. LEXIS 25284 (10th Cir. Sept. 6, 2018), the only case Secretary Kobach

cites in support of his argument. Secretary Kobach inaccurately suggests that Leiser eliminated

the right to informational privacy in the Tenth Circuit when, in fact, the court repeatedly and

explicitly declined to reverse the Circuit’s cases upholding the constitutional right to privacy in

confidential information. The Tenth Circuit continues to recognize that disclosure of private

information violates the Constitution and Plaintiffs have plausibly alleged facts that Secretary

Kobach’s dissemination of their sensitive data violated their privacy rights.

       Secretary Kobach also argues Plaintiffs’ claims under the Kansas Public Records Act

should be dismissed because the information he disclosed was not part of a record open to public

inspection and, even if it were, it is exempt from coverage as a Secretary of State filing. Both

arguments ignore or misconstrue the statutory definitions of “open record” and “Secretary of

State filing.” For the reasons set out below, the Court should deny Secretary Kobach’s motion to

dismiss Plaintiffs’ claims for violation of their Fourteenth Amendment right to privacy (Count I)



                                                  2
     Case 2:18-cv-02329-DDC-KGG Document 14 Filed 10/08/18 Page 3 of 17




and violation of the Kansas Public Records Act (Count II), and allow the Plaintiffs to conduct

discovery and seek the Court’s approval to be representatives of the class injured by the

Secretary’s practices.


                                STATEMENT OF THE FACTS

       Secretary Kobach has managed the Interstate Voter Registration Crosscheck Program

since 2011. Compl. (Doc. 1) ¶¶ 45, 59. As the operator of the Crosscheck program, Secretary

Kobach establishes the information use protocols for voter information shared between states.

Id. ¶ 11. As the Secretary of State, Kobach (or the employees in the Secretary’s office working

under his supervision and implementing his policies) manages Kansas’s participation in

Crosscheck and sends voter data to other states. Id. ¶¶ 56-57.

       Crosscheck compares the voter registration lists of participant states to uncover instances

of double registration and double voting. Id. ¶¶ 3, 49. The program uses only two data points

and flags individuals as potential double registrants if they share a name and birth date with a

voter in another state. Id. ¶ 52. The match criteria are so broad that up to 150,000 Kansas voters

are identified as possible double registrants in a given year. Id. ¶ 6. Due to the high false

positive rate of initial match results, states must exchange additional information in their voter

files to narrow the list of possible double voters. Id. ¶ 7. Secretary Kobach directs states to use

voters’ middle names and social security numbers to filter the number of false positive matches.

Id. ¶¶ 50-52.

       A number of states have declined to share their voters’ social security numbers with

Secretary Kobach. Id. ¶ 58. Of the twenty-five states participating in Crosscheck in 2017, only

half included voter social security numbers in the files submitted to the server. Id. Some states

have withheld social security numbers due to concerns about Crosscheck’s server security. Id.


                                                  3
      Case 2:18-cv-02329-DDC-KGG Document 14 Filed 10/08/18 Page 4 of 17




¶¶ 9, 87. Other states refuse to provide their residents’ social security numbers because

Crosscheck files are a public record in some participant states and their voters’ information could

be subject to release if shared. Id. ¶¶ 82-83. Secretary Kobach admitted there is no “firm” legal

basis for denying public records requests for Crosscheck data. Id. ¶¶ 11-12, 85. Regardless,

Secretary Kobach urges states to share sensitive information in their voter files to facilitate

narrowing the thousands of false positive matches yielded by Crosscheck’s two- point

comparison system—directing states to upload their “entire database” and “please include

SSN4.”1 Id. ¶¶ 50-52.

    Secretary Kobach regularly shares Kansas voters’ sensitive information with other

Crosscheck participant states. Id. ¶¶ 54-57. In some instances, Secretary Kobach sends Kansas

voters’ social security numbers to states that may be required to release the information in

response to an open records request. Id. ¶ 12, n.15. Secretary Kobach maintains a practice of

transmitting voter records containing private information through unsecure methods. Id. ¶ 57. In

particular, he sends lists with voter social security numbers as unencrypted email attachments to

other states. Id. Kansas voter information is accessible to anyone who obtains the email,

including members of the public who have a right to inspect these emails under state public

records laws. Id. ¶¶ 11-14, 16, 85.

    Secretary Kobach has publicly stated that he believes sharing voters’ social security numbers

through unsecure methods would violate state law. Id. ¶ 81. While explaining Kansas’s decision

to not comply with an information request from President Trump’s Election Integrity

Commission, Secretary Kobach stated “in Kansas, the Social Security Number is not publicly

available…if the commission decides that they would like to receive Social Security numbers to


1
 Interstate Voter Registration Data Crosscheck: 2017 Participation Guide, at 2 (Jan. 2017) cited at Compl. ¶47, n.
21.

                                                          4
     Case 2:18-cv-02329-DDC-KGG Document 14 Filed 10/08/18 Page 5 of 17




a secure site in order to remove false positives, then we would double check and make sure

Kansas law permits.” Id. Secretary Kobach continues to transmit and store voter data through

unsecure methods as part of Crosscheck despite acknowledging that doing so violates Kansas

law. Id. ¶¶ 71, 74.

   Florida joined Crosscheck in January 2013. Id. ¶ 83. After comparing Florida and Kansas’

registration lists, Secretary Kobach flagged Plaintiffs as potential double registrants. Id. ¶¶ 14,

90-113. In January 2013, Secretary Kobach sent a spreadsheet containing Plaintiffs’ private

information to the Florida Department of Elections as an unencrypted email attachment. Id. ¶¶

13-14. The attachment contained nearly 1000 Kansas voters’ names, dates of birth, addresses,

and social security numbers. Id. Secretary Kobach asked Florida to review Kansas voters’

information and determine which matches were false. Id. Several years later, the email and

attachment were released in response to an open records request. Id. ¶¶ 93-95, 102-104, 111-

113. The attachment was accessible because Secretary Kobach failed to encrypt or password

protect the spreadsheet. Id. ¶¶ 114-115.

   Plaintiffs and the putative class bear the curse of the common name. As such, Crosscheck

will likely flag Plaintiffs as double voters in the future and they face an ongoing risk that

Secretary Kobach will expose the confidential information in their voter file. Id. ¶¶ 22-24.

While states have opted out of Crosscheck to protect their residents’ private voter data, Secretary

Kobach has provided Plaintiffs with no such protection. Id. ¶¶ 86-89. As long as Crosscheck is

in place in its current form, Plaintiffs must expose their sensitive information in order to vote.

The risk of disclosure could easily be remedied if Secretary Kobach adopted minimum industry

standard protections for information storage and Crosscheck related transmissions. Id. ¶¶ 16, 63-




                                                  5
      Case 2:18-cv-02329-DDC-KGG Document 14 Filed 10/08/18 Page 6 of 17




64. However, Secretary Kobach has reduced his IT staff and insisted his current procedures are

appropriate. Id. ¶ 62.

    At least four states have suspended participation in Crosscheck because of the program’s

security risks. Id. ¶¶ 9, 86-89. For instance, Idaho Secretary of State Lawrence Denny explained

his decision to withhold voter information from Crosscheck, stating “I thought the process was

very secure. I had no idea maybe it wasn’t. I would just say that it has been very sloppy.” Id. ¶

9. Secretary Kobach has not adopted any measures to protect Plaintiffs’ information from future

disclosure and their common name makes additional releases probable, if not likely. Id. ¶¶ 62,

69-75.

                                       QUESTION PRESENTED

    The issue before the Court is whether Plaintiffs have plausibly stated claims that Secretary

Kobach’s disclosure of their social security numbers and personal identifying information

violated the Fourteenth Amendment of the Constitution and Kansas Public Records Act.


                                             ARGUMENT

    A. Standard of Review

    Plaintiffs will survive a motion to dismiss under 12(b)(6) so long as they state a claim to

relief that is plausible on its face. Yeasin v. Durham, 224 F. Supp. 3d 1194, 1197 (D. Kan.

2016). The court must assume that the complaint’s factual allegations are true and construe all

inferences from them in the nonmoving party’s favor. Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (citing Bell Atlantic v. Twombly, 550 U.S. 544, 555 (2007)). The question is whether, if

the allegations are true, it is plausible that the Plaintiffs are entitled to relief under the relevant

law. Christy Sports LLC v. Deer Valley Resort Co., 555 F.3d 1188, 1192 (10th Cir. 2009).

Though plausibility requires “more than a sheer possibility that a defendant has acted

                                                    6
       Case 2:18-cv-02329-DDC-KGG Document 14 Filed 10/08/18 Page 7 of 17




unlawfully,” it is not a “probability requirement.” Iqbal, 556 U.S. at 678. A claim converts from

possible to plausible when it contains factual allegations that, if proved, would ‘allow [ ] the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.’”

Id.

      Plaintiffs have stated Fourteenth Amendment and state law claims based on Secretary

Kobach’s disclosure of their confidential information. Drawing all inferences in favor of the

Plaintiffs, as is required at the motion to dismiss stage, this Court should deny Defendant’s

motion and permit Plaintiffs to proceed with their claims. Alternatively, if the Court finds that

Plaintiffs have failed to state a claim on either count, Plaintiffs respectfully request the

opportunity to file an Amended Complaint.



      B. Plaintiffs Have Alleged Facts to Plausibly Show that Secretary Kobach’s
         Dissemination of their Confidential Information Violates the Fourteenth
         Amendment Right to Privacy.

      Secretary Kobach argues that voters do not have a privacy interest in the nondisclosure of

confidential information. Def’s Memo in Supp. of Mot. to Dismiss at 4. This position directly

contradicts the Tenth Circuit and Supreme Court’s most recent cases affirming informational

privacy rights against government dissemination of sensitive data. See NASA v. Nelson, 562 U.S.

134 (2011); Leiser v. Moore, 2018 U.S. App. LEXIS 25284 (10th Cir. 2018). Indeed, it is

inconsistent with the case Secretary Kobach cites in support of his appeal for dismissal. See

Leiser, 2018 U.S. App. LEXIS 25284, at *15 (10th Cir. Sept. 6, 2018). Plaintiffs have

constitutional protection from government disclosure of their information and have alleged

precisely the factual scenario the Court opined would violate privacy protections.




                                                   7
     Case 2:18-cv-02329-DDC-KGG Document 14 Filed 10/08/18 Page 8 of 17




           1. The Fourteenth Amendment shields private, personal identifying
           information from government disclosure.

     The right to privacy protects confidential information from government intrusion. Whalen

v. Roe, 429 U.S. 589, 599 n. 25 (1977) (discussing the Supreme Court’s distinct jurisprudence

relating to information privacy first derived from the “right to be let alone” (citing Olmstead v.

U.S., 277 U.S. 438, 478 (1928))). An individual does not forfeit their privacy interest in sensitive

information by sharing it with the government. United States DOJ v. Reporter’s Comm. for

Freedom of Press, 489 U.S. 749, 763 (1989) (“privacy encompass[es] the individual’s control of

information”). The Supreme Court has consistently recognized that the Fourteenth Amendment

right to privacy protects confidential data from government misuse and public disclosure.

Whalen v. Roe, 429 U.S. at 598-600 (1977); Nixon v. Adm’r of Gen. Servs., 433 U.S. 425, 457

(1977) (“[o]ne element of privacy has been characterized as the individual interest in avoiding

disclosure of personal matters”).

       The Court has also opined that the Fourteenth Amendment only permits the government

to collect sensitive data when it can safeguard information from undue disclosure. See Whalen,

429 U.S. at 605 (explaining the right to collect confidential information “is typically

accompanied by a concomitant statutory or regulatory duty to avoid unwarranted disclosures…in

some circumstances that duty arguably has its roots in the Constitution”). In reviewing

informational privacy claims, the Court has primarily focused its analysis on the likelihood of

unauthorized releases. See, e.g., Whalen, 429 U.S., at 600-02 (finding that where a New York

law requiring the collection of personal information had in place adequate safeguards, the

constitutional right to privacy was not violated). In NASA v. Nelson, the Court suggested that

NASA’s background checks could violate their informational privacy rights if statutory

safeguards against disclosure had failed to protect employee information in the past. 562 U.S.

                                                 8
     Case 2:18-cv-02329-DDC-KGG Document 14 Filed 10/08/18 Page 9 of 17




134, 158-59 (denying Fourteenth Amendment claim where “respondents have not cited any

example of such a disclosure, nor have they identified any plausible scenario in which their

information might be unduly disclosed”). While the mere possibility of a data breach does not

undermine statutory protections, inadequate security practices do implicate privacy rights. See,

e.g., Whalen, 429 U.S. at 605-606 (holding information collection “by a system that did not

contain comparable security provisions” could violate the Fourteenth Amendment).

       The Tenth Circuit has likewise held that the unauthorized disclosure of private

information violates an individual’s Fourteenth Amendment right to informational privacy. See,

e.g., Sheets v. Salt Lake County, 45 F.3d 1383, 1388 (10th Cir. 1995) (holding county violated

plaintiff’s right to informational privacy by publicly sharing the contents of his wife’s diary

obtained in connection with an investigation).

       Moreover, the Tenth Circuit has held that the right to informational privacy prohibits

collection of sensitive information that is not related to a legitimate government interest or lacks

sufficient protections against disclosure. See Eastwood v. Dep’t of Corr. of State of Okla., 846

F.2d 627, 631 (10th Cir. 1988) (holding informational privacy prohibits the government from

collecting information “in which it does not have a legitimate and proper interest”); Kerns v.

Bader, 663 F.3d 1173, 1186 (10th Cir. 2011) (citing NASA v. Nelson, “the government's mere

collection of information didn't violate an assumed [constitutional] privacy interest when the

information was sufficiently protected against public disclosure”). The Supreme Court and Tenth

Circuit have recognized the Constitutional right to informational privacy for decades. Secretary

Kobach’s assertions to the contrary are flat wrong.

       Secretary Kobach argues that the Tenth Circuit recently abrogated its’ informational

privacy precedent in Leiser v. Moore. Def. Mem. in Supp. of Mot. to Dismiss at 8. The



                                                  9
     Case 2:18-cv-02329-DDC-KGG Document 14 Filed 10/08/18 Page 10 of 17




Defendant errs. In Leiser, the court takes great care to assure that it is not suggesting the court’s

past recognition of the right to informational privacy should be overruled. The court explicitly

expressed “no view on whether Plaintiff’s constitutional rights were violated.” 2018 U.S. App.

LEXIS 25284, at *4 (10th Cir. Sept. 6, 2018). Further, the court expressly states “this is not to

say that our precedents on this issue are incorrect or that they have been overruled.” Id. at *15.

The court consciously chose to preserve the Circuit’s recognition of informational privacy and

limited its analysis to whether the petitioner in that case had a clearly established right to privacy

in his diagnosis of a non-stigmatizing medical condition. Therefore, Leiser does not support

Secretary Kobach’s argument that voters no longer have constitutional privacy rights in their

personal identifying information.

       Plaintiffs also note that NASA v. Nelson declined to reverse the Court’s precedent on

informational privacy. The Court rejected the approach Justice Scalia urged in his concurring

argument to “simply hold that there is no constitutional right to ‘informational privacy.’” 562

U.S. at 162. Instead, the Court held “we take the same approach here that the Court took more

than three decades ago in Whalen and Nixon.” Id. at 147 n.10. Accordingly, circuit courts have

properly interpreted NASA as maintaining past precedent and continue to recognize the right to

informational privacy. See, e.g., Lee v. City of Columbus, 636 F.3d 245, 260 n.8 (6th Cir. 2011)

(citing NASA, “the Court has not provided us with any reason to take the opportunity to revisit

our past precedents on this matter”); Hancock v. Cty. of Rensselaer, 882 F.3d 58, 65 (2d Cir.

2018); Koren v. Noonan, 586 Fed. Appx. 885, 889 (3d Cir. 2014); Big Ridge Inc. v. Fed. Mine

Safety & Health Review Comm’n, 715 F.3d 631, 649 (7th Cir. 2013); Kerns, 663 F.3d at 1886.




                                                 10
     Case 2:18-cv-02329-DDC-KGG Document 14 Filed 10/08/18 Page 11 of 17




           2. Secretary Kobach’s release and continued reckless maintenance of Plaintiffs’
           information is precisely the conduct that violates informational privacy rights.

         a. Plaintiffs have a Constitutional privacy interest in the information in their
            Crosscheck file.

       Plaintiffs have a constitutional privacy interest in government-maintained data that would

cause financial predation or other harm if released. Nixon, 433 U.S. at 458 (holding the right to

informational privacy encompasses information in which one has a “legitimate expectation of

privacy”); Sheets v. Salt Lake Co., 45 F.3d at 1388 (recognizing that courts have placed financial

information “within the ambit of constitutional protection”). Several courts have held that

informational privacy protects against the disclosure of social security numbers. Greidinger v.

Davis, 988 F.2d 1344, 1354 (4th Cir. 1993); In re Crawford, 194 F.3d 954, 958 (9th Cir. 1999)

(“the indiscriminate public disclosure of SSN’s, especially when accompanied by names and

addresses may implicate the constitutional right to informational privacy”); Fraternal Order of

Police v. Philadelphia, 812 F.2d 105, 115 (3d Cir. 1987) (social security number “albeit less

intimate than medical information, is entitled to privacy protection”). Plaintiffs have alleged that

Secretary Kobach disseminated sensitive information they provided on their voter registration

forms. Compl. ¶¶ 12-14. Specifically, Plaintiffs alleged that Kobach released their full name,

date of birth, address, and social security numbers in an unencrypted document which exposed

them to identity theft and other financial harm. Id. ¶¶ 90-113. Defendant does not dispute that he

did this. Armed with the information Secretary Kobach carelessly exposed, even a novice

identity thief could inflict significant damage on Plaintiffs. Id. ¶¶ 38-39. Plaintiffs’ complaint

states sufficient facts to support their claim that they have a legitimate expectation of privacy in

their social security numbers.




                                                 11
     Case 2:18-cv-02329-DDC-KGG Document 14 Filed 10/08/18 Page 12 of 17




         b. Plaintiffs have alleged that Kobach actually disclosed their information.

       As discussed above, the government’s dissemination of confidential information violates

the Fourteenth Amendment. Plaintiffs have alleged that Kobach caused their private data to be

disclosed to the general public by transmitting their personally identifiable information in an

unencrypted spreadsheet which was accessed through an open records request. Id. ¶¶ 114-115.

The November 2017 release of Plaintiffs’ information was caused by Secretary Kobach’s

inadequate protections against disclosure. Id. Namely, Kobach’s unsecure transmission of their

confidential data and failure to impose policies that prevent Crosscheck participant states from

releasing Kansas voters’ information. Id. ¶¶ 55-57. Secretary Kobach’s dissemination of voters’

personally identifiable information is the type of unauthorized disclosure that the Tenth Circuit

has held violates the Fourteenth Amendment and the Supreme Court has noted would infringe on

informational privacy rights. Sheets, 45 F.3d at 1388; see NASA, 562 U.S. at 148. Thus,

Plaintiffs have alleged ample facts to state a claim that Secretary Kobach violated their right to

privacy by releasing the sensitive information in their Crosscheck file.


       c. Plaintiffs have alleged facts to support a claim that Crosscheck currently lacks
       sufficient protections to safeguard their information from disclosure.

       As previously addressed, the maintenance of private information without concomitant

protections against disclosure can amount to an informational privacy violation. Kerns, 663 F.3d

at 1186. Plaintiffs have alleged Secretary Kobach failed to adopt measures to protect their

information from disclosure at virtually every step of the Crosscheck process. Compl. ¶¶ 65-75.

The complaint alleges that Secretary Kobach maintains a practice of soliciting and sending voter

information as unencrypted email attachments. Id. ¶ 74. Further, Plaintiffs allege that Secretary

Kobach has refused to adopt a protocol to protect voter information he shares with other states.


                                                 12
     Case 2:18-cv-02329-DDC-KGG Document 14 Filed 10/08/18 Page 13 of 17




Id. at 75, 82-85. Plaintiffs also claim that Secretary Kobach maintains their information on an

unsecure server that can be easily accessed given the widespread sharing of passwords and lax

network security of the Crosscheck server. Id. ¶¶ 69-70. These facts, if taken as true, are

sufficient to state a Fourteenth Amendment informational privacy claim.



   C. Plaintiffs only argue Secretary Kobach is liable in his individual capacity for his
      violations of state law.

   Plaintiffs do not claim Secretary Kobach is liable in his individual capacity for violating their

Fourteenth Amendment privacy rights. Rather, Plaintiffs only allege Secretary Kobach is liable

in his personal capacity for Defendants’ violations of state law, as argued below. Compl. ¶ 16.

Plaintiffs are agreeable to seeking leave to amend the complaint to clarify their claims on each

count.



   D. Kobach is liable for civil penalties under K.S.A § 75-3520.


K.S.A. § 75-3520 prohibits the disclosure and public inspection of any document containing an

unredacted social security number where the document also contains an individual’s personal

information, including their name, address, phone number, or email address. This prohibition

applies to all documents that are “available for public inspection” and do not fall within a limited

list of exceptions. K.S.A. §§ 75-3520(a)(1), (2). Secretary Kobach contends Plaintiffs’ voter

registration information that was sent to Florida was not available for public inspection, and that

he has therefore not violated K.S.A § 75-3520. Def. Memo in Supp. of Mot. to Dismiss at 6.

That is incorrect for three reasons.




                                                13
     Case 2:18-cv-02329-DDC-KGG Document 14 Filed 10/08/18 Page 14 of 17




       First, the Secretary of State is statutorily required to make voter registration books and

voter registration lists publicly available. K.S.A. § 25-2320. Second, the Attorney General’s

office has made clear that the Kansas Secretary of State’s voter database and the voter

information it contains, which includes social security numbers, are “public records” possessed

by a “public agency” under the Kansas Open Records Act (“KORA”). Attorney General Opinion

No. 2017-10, at 2; see K.S.A. § 45-217(g)(1); K.S.A. 45-217(f)(1). Third, disclosure of public

records to the federal government or to other state governments are still public disclosures under

Kansas open records laws. In fact, the Attorney General has specifically identified that giving

Kansas voter data to the federal government would be considered a disclosure to “any person”

under KORA. Attorney General Opinion No. 2017-10, at 2; see K.S.A. § 45-218(a). Having

disclosed public voting records to Florida— ostensibly a public disclosure of public records

under Kansas open records laws— Secretary Kobach cannot now argue that the document he

shared with Florida was not publicly available.


       Furthermore, the voter registration data Secretary Kobach sent to Florida is not a

secretary of state filing exempt from K.S.A. § 75-3520. The secretary of state filings exception in

K.S.A. § 75-3520(a)(2)(f), when read in conjunction with its preamble, clearly only applies to

documents that would be filed with a recorder of deeds. See K.S.A. § 75-3520(a)(2) (“… this

subsection shall not apply to documents recorded in the official records of any recorder of deeds

of the county or to any documents filed in the official records of the court …”). This includes

such documents as certificates of incorporation, by-laws, and other ministerial filings that give

constructive notice to the public of their contents. See Data Tree, LLC v. Meek, 279 Kan. 445,

448 (2005) (“The Register of Deeds' office maintains the following types of recorded documents:

[…] UCC releases or satisfactions; birth and death certificates; military discharges; federal and


                                                  14
     Case 2:18-cv-02329-DDC-KGG Document 14 Filed 10/08/18 Page 15 of 17




state tax liens […] mortgages […] various judgments or liens […] various deeds, plats, and

indexes […] miscellaneous notices and affidavits; […] bankruptcy, probate […] and refiled,

corrected documents.”). Voter registration records including social security numbers are not

documents that are filed with a recorder of deeds, and do not give members of the public

constructive notice as to their contents.


        Because the voter information Plaintiffs allege Secretary Kobach sent to Florida was

publicly available, and no exception applies, Secretary Kobach is liable under K.S.A. § 75-3520

for disclosing Plaintiffs’ social security numbers along with other voter information to Florida. 2

Plaintiffs are also be entitled to collect a civil penalty of up to $1000 for each of Defendant’s

violations. K.S.A. § 75-3520(c). Plaintiffs have plausibly alleged facts showing Secretary

Kobach’s disclosure of their information to Florida violated the Public Records Act and should

be permitted to move forward with their claims on this count.


                                               CONCLUSION


        Plaintiffs have plausibly stated claims for relief under the Fourteenth Amendment and

Kansas Public Records Act. Courts have repeatedly acknowledged Plaintiffs’ constitutional right

to nondisclosure of sensitive information, including the Supreme Court and Tenth Circuit in their

most recent decisions regarding informational privacy rights. Moreover, the Kansas Public

Records Act clearly prohibits public disclosure of Plaintiffs’ social security numbers. The

detailed factual allegations of the Complaint are sufficient to state a claim under the applicable


2
 The Attorney General has also unambiguously stated that it would be a violation of Kansas open records laws for
Kobach to disclose voter registration information including social security numbers to the federal government.
Attorney General Opinion No. 2017-10, at 1; see id. at 3 n.12 (where the Attorney General references the three
separate Kansas public records statutes that bar disclosure of social security numbers). Secretary Kobach’s
disclosure of the same information to the state of Florida is likewise in violation of Kansas open records laws.

                                                       15
     Case 2:18-cv-02329-DDC-KGG Document 14 Filed 10/08/18 Page 16 of 17




legal standards. Plaintiffs respectfully request that the Court deny Secretary Kobach’s motion to

dismiss and order such other relief as the Court deems just and proper. In the event that the Court

concludes that Plaintiffs have failed to state a claim as to any Count, Plaintiffs request leave to

file an Amended Complaint.



                                                       Respectfully submitted,




                                                       By: /s Lauren Bonds______________
                                                          Lauren Bonds, KS No. 27807
                                                          Zal Kotval Shroff, KS No. 28013
                                                          ACLU Foundation of Kansas
                                                          6701 W. 64th Street, Ste. 210
                                                          Overland Park, KS 66202
                                                          Phone: (913) 490-4100
                                                          Fax: (913) 490-4119
                                                          lbonds@aclukansas.org


                                                          Mark P. Johnson, KS No. 22289
                                                          Dentons US LLP
                                                          4520 Main Street, Suite 1100
                                                          Kansas City, MO 64111
                                                          Phone: (816) 460-2400
                                                          Fax: (816) 531-7545
                                                          mark.johnson@dentons.com




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the foregoing was electronically filed with the Clerk of the

Court using the CM/ECF system, on this 8th day of October, 2018, which will send a notice of

electronic filing to all attorneys of record.



                                                 16
Case 2:18-cv-02329-DDC-KGG Document 14 Filed 10/08/18 Page 17 of 17




                                     /s/ Lauren Bonds
                                     Lauren Bonds

                                     Attorney for the Plaintiffs




                                17
